DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the possible results" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, no context for the determining of results is provided in the claim or if and how it is intended to correlate with the input boxes and the claim also discloses that the numeric values are selected by the user after analyzing received input data but also discloses that the values are determined in advance which is unclear, the claim appears to have combined functionality of user provided inputs and program inputs in a manner that makes it unclear which particular input is intended to correlate with a respective aspect of the functionality.
Claim 4 discloses the limitation of the second algorithm being “provided in advance by a second level user” which is unclear since the algorithm is already disclosed from the independent claim so it is unknown what is meant by “in advance” also since no other users have been specified it is unclear what is intended by “ a second level user” as such making the scope of the claim unascertainable.  
Claim 11 discloses having a second level user provide a computer program of the second level of programming difficulty which is unclear how this program relates to the already provided second algorithm and the claim also discloses the limitation of the second algorithm being “more advanced” than the first algorithm which is unclear since it is unknown what features or configurations the second algorithm programming would be required to have in order for it to be considered more advanced than the first as such making the scope of the claim unascertainable.  
Claim 21 recites the limitation "the possible results" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, no context for the determining of results is provided in the claim or if and how it is intended to correlate with the input boxes and the claim also discloses that the numeric values are selected in real time by the user after analyzing received input data but also discloses that the values are determined in advance which is unclear, the claim appears to have combined functionality of user provided inputs and program inputs in a manner that makes it unclear which particular input is intended to correlate with a respective aspect of the functionality.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-6 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 4 and 11 requires a second level user to provide the second algorithm or a computer program and as such the claim requires a human being which is improper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (2017/0269586).  D’Andrea discloses a race car (Fig. 4, paragraph 109) having a chassis (110), steerable wheels controlled by an output actuator (404), a processing circuit (406), a memory circuit with saved instructions executed by the processing circuit (Fig. 5), an input interface circuit with a communication interface (416) and a plurality of roadway detection sensors (402) that can include digital cameras, photo or optical sensors and distance or proximity sensors (paragraphs 37, 91 & 113).  The instructions are configured to provide a plurality of algorithms having a plurality of different programming difficulty levels or modes by enabling different semi-autonomous or fully autonomous modes (paragraphs 86 & 176), wherein a first semi-autonomous mode controls the speed of the output actuator using a guidance command signal based on input data from the optical sensor detecting lines or markers to affect the speed (paragraphs 99 & 177), a second semi-autonomous mode controls the direction achieved by the output actuator using a guidance command signal based on input data from the camera detecting an obstacle or striped line surface indicia (paragraphs 91, 99 & 112) and a third fully autonomous mode uses a guidance command signal based on inputs from the sensors to determine the speed and direction achieved by the output actuator which can be based in part by a proximity to a barrier or wall (paragraphs 32, 112 & 127).  The guidance command signals can use a numeric value (paragraph 173).  The set can also enable other types of programming algorithms related to the track or path followed by the race car to form at least two algorithms where the path portion is provided by a user and then sensor data from photo or optical sensors and a camera control the output actuators (paragraphs 126-148).  D’Andrea discloses the basic inventive concept with the exception of specifically disclosing that the three sensors and plurality of algorithms are provided by a single race car, it would have been obvious to configure the race car to combine all these known features for the predictable result of forming a more dynamic play experience by enabling greater flexibility and creativity in the control of the race car.  See Anderson’s-Black Rock Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969) and DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea as applied above and further in view of Donahue (2002/0102910).  D’Andrea discloses the basic inventive concept with the exception of the placement of the photosensors.  Donahue discloses a vehicle kit having optical or photosensors positioned to face downward to detect roadway surface indicia and are mounted within a forward half of the toy vehicle (abstract, Figs. 1 & 4).  It would have been obvious to one of ordinary skill in the art to configure the optical sensors of D’Andrea as taught by Donahue for the predictable result of enabling the sensors to read markings on a surface over which the vehicle is traveling.  Furthermore, placement of components has been held to be an obvious matter of design choice absent persuasive evidence that the claimed placement causes a new or unexpected result.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that how the sensors are used in D’Andrea are different than what is intended by the claimed invention, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the structure of the claims essentially amounts to a car with a chassis, steerable wheel, processing circuit, memory, input/output interface, output actuator and a plurality of sensors positioned to be directed downward and on a forward end of the vehicle, the rest of the claims are directed to functional recitations due to the language used included elements being used to do things or operable to do things.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific responses of the car based on the sensors to keep the car on a specifically provided and configured marked track and further for claim 12 that both algorithms are even required) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2017/0007915, 2015/0057802, 2012/0125707, 2010/0304640, 2010/0230198 and also WO2019/023591A1 and GB2482121A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711